Citation Nr: 1023594	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-14 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diverticulitis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk





INTRODUCTION

The Veteran had active service from January 1982 to December 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
diverticulitis. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done prior to 
further appellate review.  

VA's duty to assist includes obtaining relevant records from 
a Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2009).  The Veteran stated in her April 2009 
VA Form 9 that medical records dated from January 1982 to 
February 1984, from October 1992 to July 2000 and from August 
2007 to December 2008 were not considered in her claim.  
While the records referred to by the Veteran dated between 
January 1982 and February 1984, which would be from the time 
the Veteran was in service, and are presumably her service 
treatment records that are associated with her claims file, 
it is not clear where the Veteran received the other 
treatment she has reported.

In this regard, the time period from October 1992 to July 
2000 encompasses a portion of the time the Veteran was in 
service, since she was discharged in from service in December 
1992.  In any event, it appears that the RO has obtained 
records dated from July 2000 to August 2007 and from July 
2008 to August 2009, but neither time frame includes the time 
period prior to July 2000 or between August 2007 and July 
2008.  Therefore, because these records may be useful in 
deciding the Veteran's claim for entitlement to service 
connection for diverticulitis, particularly the records from 
October 1992 to July 2000, and between August 2007 and July 
2008, an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran 
contends that her diverticulitis is due to her period of 
active service.  The Veteran's service treatment records show 
that in April 1983, the Veteran complained of lower abdominal 
pain, small hard stools, and her bladder feeling full.  She 
was diagnosed with possible urinary tract infection.  A 
September 1983 treatment record indicates that the Veteran 
received treatment for fullness in the left lower quadrant.  
In September 1987, the Veteran complained of an acid type 
sensation in her stomach and was diagnosed with gastritis.  A 
June 1988 treatment report shows that the Veteran had a 
history of left flank pain that had resolved the day before.  
She was diagnosed with early left pyelonephritis.  In 
September 1988, the Veteran complained of right lower 
quadrant pain and was found to have an abdominal mass of 
unknown etiology.  In June 1991, the Veteran was treated for 
constipation and a lump on the right lower quadrant of her 
abdomen.  Post-service VA medical records dated from July 
2000 to August 2007 show that the Veteran was diagnosed with 
and received intermittent treatment for diverticulitis.  
However, a VA examiner has not determined whether the 
Veteran's diverticulitis is related to her period of active 
service.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for her 
disability, it is necessary to have a medical opinion 
discussing the relationship between her disability and 
service based upon a thorough review of the record.  The 
Board thus finds that such an examination and opinion is 
necessary in order to fairly decide the merits of the 
Veteran's claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Appellant will be notified 
when further action on her part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she received for her 
diverticulitis from October 1992 to July 
2000 and from August 2007 to December 
2008 and to provide any releases 
necessary for the VA to secure any 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran.  

2.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any diverticulitis that may 
be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records inclusive of those 
dated April 1983, September 1983, 
September 1987, June 1988, September 
1988, and June 1991 that document 
gastrointestinal symptomatology, and 
offer comment and an opinion as to the 
following questions:

1) Does the Veteran currently have 
diverticulitis? 

2.  If the Veteran does currently 
have diverticulitis, is it at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's diverticulitis is 
causally or etiologically related 
to symptomatology shown in service 
treatment records?  If necessary, 
the examiner should reconcile the 
opinion with the other medical 
opinions of record.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


